       Case: 1:19-cv-01275-PAB Doc #: 11 Filed: 09/13/19 1 of 2. PageID #: 65



                           IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 KEVIN JONES,                                       )         CASE NO. 1:19-cv-01275
                                                    )
                                Plaintiff,          )
                                                    )         JUDGE PAMELA A. BARKER
                                                    )
                        v.                          )
                                                    )         PLAINTIFF’S MOTION TO LIFT
 CITY OF CLEVELAND,                                 )         STAY
                                                    )
                                Defendant.

       Plaintiff, Kevin Jones, by and through undersigned counsel, moves this Honorable Court to

lift the stay of proceedings in this matter as Jones has received a Right to Sue Letter with respect to

his Second EEOC Charge, as raised in ¶¶ 11, 16-18 of his Complaint. The EEOC issued the Right

to Sue Letter on August 28, 2019. As Jones has received a Right to Sue Letter with respect to his

Second EEOC Charge, he may now pursue the federal law claims associated with that charge of

discrimination. Wherefore, Jones requests that the stay be lifted in this matter. Jones intends to file

an Amended Complaint within 90 days of August 28, 2019.



 Respectfully submitted,

 /s/Daniel S. Dubow
 Brian D. Spitz (0068816)
 Daniel S. Dubow (0095530)
 THE SPITZ LAW FIRM, LLC
 25200 Chagrin Boulevard, Suite 200
 Beachwood, OH 44122
 Phone: (216) 291-4744
 Fax: (216) 291-5744
 Email: brian.spitz@spitzlawfirm.com
        daniel.dubow@spitzlawfirm.com

        Attorneys for Plaintiff Kevin Jones
       Case: 1:19-cv-01275-PAB Doc #: 11 Filed: 09/13/19 2 of 2. PageID #: 66



                                  CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2019, a copy of the foregoing was filed via the Court’s

electronic filing system and made available to all parties in this matter.



                                                       /s/Daniel S. Dubow
                                                       Brian D. Spitz (0068816)
                                                       Daniel S. Dubow (0095530)
                                                       THE SPITZ LAW FIRM, LLC




                                                  .2
